DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Amit et al (WO2017/017676A1).
Regarding claims 1,  Amit et al teach a testing pad comprising: a bottom layer that is liquid impermeable (Para. 0040: two-sided scotch tape covering entire back surface),  a top layer that is liquid permeable (Para. 0034: upper surface permeable), wherein said top layer is coupled with said bottom layer and covers a testing area (Para. 0034: analysis strip); a hydrophilic intermediate layer contained between said top layer and said bottom layer (Para. 0037: layer designed to direct urine towards the analysis strip); a color-changing chemical reagent contained within said testing area between said top layer and said bottom layer (Para. 0037, 0043, 0054: analysis strip 13 detects at least on of blood, leukocytes, white blood cells, nitrite, glucose, ketones, protein, specific gravity (urine concentration), pH, bilirubin, casts, bacteria, and crystals by color change); and an attractant adapted and configured to attract an animal to urinate on said pad (Para. 0023,0039: attractant component 15).
Regarding claim 2, Amit et al teach said hydrophilic intermediate layer is adapted and configured to distribute liquid at least a portion of said hydrophilic intermediate layer (Para. 0037: layer designed to direct urine towards the analysis strip).
Regarding claim 3-20, Amit et al teach said top layer is adapted and configured to be urine-transmissive; wherein said top layer is adapted and configured to permit at least one (or two) of blood, protein, glucose, bilirubin, ketones, leukocytes, Nitrites, progesterone and urobilinogen to pass through said top layer. (Para. 0034,0054: upper surface permeable to urine and to pass blood, leukocytes, white blood cells, nitrite, glucose, ketones, protein, specific gravity (urine concentration), pH, bilirubin, casts, bacteria, and crystals to the analysis strip for color change indication)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dennis White/Primary Examiner, Art Unit 1798